DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.  Claims 1-34 are now pending.  The Examiner acknowledges the amendments to claims 1, 17, 18 and 31.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 7 of claim 1, it is unclear if “a flexible substrate” is the same as or different than “a flexible substrate” recited at line 5 of claim 1.  
At line 8 of claim 1, it is unclear if “a flexible substrate” is the same as or different than “a flexible substrate” recited at line 5 or line 7 of claim 1.  
Claim 1 at line 2 recites at line 2 “an article of clothing” which is interpreted to mean a singular article of clothing, as would be conventionally defined by the terms.  However, claim 5 recites that the “article of clothing is at least one of….” which would imply that the article of clothing could be more than one of the articles of clothing listed in the claim.  However, the specification does not contain a special technical definition for an article of clothing which would comprise multiple articles of clothing such as a sock and a shoe, or a shirt and a mask, for instance (all of which are articles of clothing listed in claim 5).  The specification and drawings also do not disclose or show an article of clothing which would be defined by multiple articles of clothing.  Therefore, claim 5 is indefinite.  
At line 2 of claim 13, it is unclear if “the flexible substrate” refers back to “a flexible substrate” recited at lines 5, 7 or 8 of claim 1.  
At line 6 of claim 31, it is unclear if “a flexible substrate” is the same as or different than “a flexible substrate” recited at lines 4-5 of claim 31.  
At lines 7-8 of claim 31, it is unclear if “a flexible substrate” is the same as or different than “a flexible substrate” recited at lines 4-5 or line 6 of claim 31.  

Allowable Subject Matter
Claims 1-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791